Citation Nr: 1622286	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-41 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to waiver of recovery of pension benefits overpayment in the amount of $948.60, to include whether the overpayment of benefits was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented sworn testimony at a hearing before the undersigned in March 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for left ear hearing loss, tinnitus, right ear hearing loss and Hepatitis C are addressed in a separate decision issued this date under a different docket number, and that decision will be sent to the Veteran and his representative under separate cover.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted entitlement to non-service connected pension benefits.  In February 2015, the RO notified the Veteran regarding termination of his pension benefits effective May 2014.  In April 2015, VA notified him of an overpayment of benefits.  That same month, the Veteran submitted a timely Notice of Disagreement, on the correct form, challenging the creation of the debt.  See April 2015 Notice of Disagreement.  During his March 2016 hearing before the Board, the Veteran also indicated his desire to seek waiver of overpayment, if it was validly created.  See Hearing Tr. at 7-8.  No Statement of the Case (SOC) has been issued.  In the July 2015 Appellant Brief and at the March 2016 hearing, the Veteran, through his representative, sought remand of the overpayment issue for issuance of a SOC.  Thus, the Board will remand this matter for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a SOC regarding the issue of entitlement to waiver of recovery of pension benefits overpayment in the amount of $948.60, to include whether the overpayment of benefits was properly created.  They should be advised of the requirements to timely perfect an appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




